               Case:20-01947-jwb               Doc #:371 Filed: 10/20/2020                   Page 1 of 12




                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF MICHIGAN


In re:                                                                                  Chapter 11
Barfly Ventures, LLC, et al.1                                                           CASE NO: 20-01947
                                                                                        HON. James W. Boyd
Debtor. _______________________/                                                        Jointly Administered
       SUMMARY OF THIRD MONTHLY FEE STATEMENT OF ROCK CREEK ADVISORS, LLC FOR
      PAYMENT OF COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
    EXPENSES AS FINANCIAL ADVISOR FOR DEBTOR FOR THE PERIOD FROM SEPTEMBER 1, 2020
                              THROUGH SEPTEMBER 30, 2020


Name of Applicant:                                                  Rock Creek Advisors, LLC

Authorized to Provide Professional Services to:                     The above captioned Debtor

Date of Order Approving Retention:                                  July 22, 2020

Effective Date of Retention:                                        June 3, 2020

Period for which compensation and                                   September 1, 2020 through
reimbursement are sought:                                           September 30, 2020

Total Amount of Compensation sought as                              $ 132,545.00
actual, reasonable and necessary:                                   80%:    $ 106,036.00
                                                                    20%:    $ 26,509.00

Amount of Reimbursement sought:                                     $0.00

This is a(n): X Monthly ___Interim ___Final Application

Rock Creek Advisors, LLC

/s/ Brian Ayers


1
  - The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp
Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC
(d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCatConcessions, LLC (2597),
HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242),
HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCatLouisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of
the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
                 Case:20-01947-jwb          Doc #:371 Filed: 10/20/2020     Page 2 of 12

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com
rockcreekfa.com




INVOICE
BILL TO                               SHIP TO                              INVOICE #   1236
Barfly Ventures, LLC                  Barfly Ventures, LLC                     DATE    10/20/2020
35 Oakes St SW Ste 400                35 Oakes St SW Ste 400               DUE DATE    10/20/2020
Grand Rapids, MI 49503                Grand Rapids, MI 49503                  TERMS    Due on receipt
United States                         United States




 SERVICE            DESCRIPTION                                             QTY        RATE        AMOUNT

 Financial          Brian Ayers                                            21.10   475.00        10,022.50
 Advisory
 Services
 Financial          Jim Gansman                                            17.30   575.00          9,947.50
 Advisory
 Services
 Financial          Paul Neitzel                                          162.80   525.00        85,470.00
 Advisory
 Services
 Financial          Chris Pierce                                             65    375.00        24,375.00
 Advisory
 Services
 Financial          Lindsey Neitzel                                         9.10   300.00          2,730.00
 Advisory
 Services


                                                         BALANCE DUE
                                                                                        $132,545.00
                Case:20-01947-jwb        Doc #:371 Filed: 10/20/2020    Page 3 of 12
Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: Ventures,
BarFly  20-01947-jwb
                  LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb


           Project Category Summary
                                                                       Hours      Amount
           Attendance at Court Hearings and Review of Pleadings         11.9   $ 6,387.50
           Bankruptcy Reporting                                         75.6   $ 35,320.00
           Business Analysis                                            52.0   $ 23,390.00
           Business Operations                                          20.2   $ 9,480.00
           Creditors/Creditor Committee Communication                   21.1   $ 11,032.50
           Discussions with Lender                                       3.0   $ 1,605.00
           Fee Application                                               9.9   $ 3,110.00
           Landlord Negotiations                                        49.8   $ 26,180.00
           Meetings - Other                                              1.3   $     642.50
           Meetings - with Counsel                                      11.0   $ 5,955.00
           Meetings - with Debtor                                        9.7   $ 4,662.50
           Sale Process                                                  9.8   $ 4,780.00
            Total                                                      275.3   $ 132,545.00
           Case:20-01947-jwb        Doc #:371 Filed: 10/20/2020    Page 4 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person
                                                           Hours       Rate       Amount

Attendance at Court Hearings and Review of Pleadings
Jim Gansman                                                 2.8    $ 575.00 $        1,610.00
Paul Neitzel                                                9.1    $ 525.00 $        4,777.50
Sub-Total                                                  11.9    $ 536.76 $        6,387.50

Bankruptcy Reporting
Brian Ayers                                                19.0    $   475.00 $      9,025.00
Jim Gansman                                                 0.3    $   575.00 $        172.50
Paul Neitzel                                               33.4    $   525.00 $     17,535.00
Chris Peirce                                               22.9    $   375.00 $      8,587.50
Sub-Total                                                  75.6    $   467.20 $     35,320.00

Business Analysis
Brian Ayers                                                 0.8    $   475.00 $        380.00
Jim Gansman                                                 0.3    $   575.00 $        172.50
Paul Neitzel                                               25.0    $   525.00 $     13,125.00
Chris Peirce                                               25.9    $   375.00 $      9,712.50
Sub-Total                                                  52.0    $   449.81 $     23,390.00

Business Operations
Jim Gansman                                                 0.9    $   575.00 $        517.50
Paul Neitzel                                               11.5    $   525.00 $      6,037.50
Chris Peirce                                                7.8    $   375.00 $      2,925.00
Sub-Total                                                  20.2    $   469.31 $      9,480.00

Creditors/Creditor Committee Communication
Brian Ayers                                                 0.5    $   475.00 $        237.50
Jim Gansman                                                 2.9    $   575.00 $      1,667.50
Paul Neitzel                                               16.6    $   525.00 $      8,715.00
Chris Peirce                                                1.1    $   375.00 $        412.50
Sub-Total                                                  21.1    $   522.87 $     11,032.50

Discussions with Lender
Jim Gansman                                                0.6     $ 575.00 $          345.00
Paul Neitzel                                               2.4     $ 525.00 $        1,260.00
Sub-Total                                                  3.0     $ 535.00 $        1,605.00

Fee Application
Brian Ayers                                                0.8     $ 475.00 $          380.00
Lindsey Neitzel                                            9.1     $ 300.00 $        2,730.00
Sub-Total                                                  9.9     $ 314.14 $        3,110.00




                                                 2 of 10
           Case:20-01947-jwb        Doc #:371 Filed: 10/20/2020   Page 5 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person
                                                          Hours       Rate         Amount

Landlord Negotiations
Jim Gansman                                                0.7    $ 575.00 $            402.50
Paul Neitzel                                              49.1    $ 525.00 $         25,777.50
Sub-Total                                                 49.8    $ 525.70 $         26,180.00

Meetings - Other
Jim Gansman                                                0.4    $   575.00   $       230.00
Paul Neitzel                                               0.5    $   525.00   $       262.50
Chris Peirce                                               0.4    $   375.00   $       150.00
Sub-Total                                                  1.3    $   494.23            642.50

Meetings - with Counsel
Jim Gansman                                                3.6    $ 575.00 $          2,070.00
Paul Neitzel                                               7.4    $ 525.00 $          3,885.00
Sub-Total                                                 11.0    $ 541.36 $          5,955.00

Meetings - with Debtor
Jim Gansman                                                0.7    $   575.00 $          402.50
Paul Neitzel                                               5.9    $   525.00 $        3,097.50
Chris Peirce                                               3.1    $   375.00 $        1,162.50
Sub-Total                                                  9.7    $   480.67 $        4,662.50

Sale Process
Jim Gansman                                                4.1    $   575.00 $        2,357.50
Paul Neitzel                                               1.9    $   525.00 $          997.50
Chris Peirce                                               3.8    $   375.00 $        1,425.00
Sub-Total                                                  9.8    $   487.76 $        4,780.00

Total                                                     275.3                $    132,545.00




                                              3 of 10
BarFly Ventures, LLC                                               Case:20-01947-jwb                     Doc #:371 Filed: 10/20/2020                                           Page 6 of 12
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
      Date      Professional      Project Category                             Description                                                                                    Hours         Billable Rate       Billable Amount
9/1/2020        Paul Neitzel      Landlord Negotiations                        Call with Ann Arbor landlord                                                                        0.9 $           525.00   $           472.50
9/1/2020        Paul Neitzel      Business Analysis                            Review of prior week operations and adjust cash forecast with debtor                                0.7 $           525.00   $           367.50
9/1/2020        Paul Neitzel      Business Analysis                            Call with BFV CEO Ned re: September rent                                                            0.3 $           525.00   $           157.50
9/1/2020        Paul Neitzel      Landlord Negotiations                        Barfly Beltline landlord discussion                                                                 0.7 $           525.00   $           367.50
9/1/2020        Paul Neitzel      Sale Process                                 Call with Ned and Jim Sale Process                                                                  0.3 $           525.00   $           157.50
9/1/2020        Paul Neitzel      Sale Process                                 Call with Jim re Sale Process                                                                       0.2 $           525.00   $           105.00
9/1/2020        Paul Neitzel      Business Operations                          Call with Ned re finance dept                                                                       0.3 $           525.00   $           157.50
9/1/2020        Jim Gansman       Sale Process                                 Call w/ John re PPP loan and filing court proceedings                                               0.4 $           575.00   $           230.00
9/1/2020        Jim Gansman       Sale Process                                 Call w Paul re timing of sale process and interaction w/ PPP and similar call w/Ned and Paul        0.5 $           575.00   $           287.50
9/1/2020        Chris Peirce      Business Analysis                            Cash flow call - review forecast vs. actuals for prior week and discuss forecast going forward      0.7 $           375.00   $           262.50
9/1/2020        Chris Peirce      Business Analysis                            Provide Holland and Ann Arbor sales vs. rest of stores for P6, P7, P8, and 1 day of P9              1.7 $           375.00   $           637.50
9/1/2020        Chris Peirce      Business Analysis                            Update forecast with changes discussed during cash flow call                                        0.5 $           375.00   $           187.50
9/1/2020        Chris Peirce      Business Analysis                            Provide Ned Lidvall and Paul Neitzel with executory contract list and items discussed with WNJ earlier
                                                                                                                                                                                   0.2this$week    375.00   $            75.00
9/1/2020        Jim Gansman       Sale Process                                 Calls w/John re Mastodon meeting w bank and buyer and timing on closing and effect on PPP           0.5 $           575.00   $           287.50
9/1/2020        Paul Neitzel      Landlord Negotiations                        Detroit pro forma and email to CEO & lenders                                                        0.8 $           525.00   $           420.00
9/1/2020        Paul Neitzel      Meetings - with Debtor                       Discuss sale timing with CEO                                                                        0.1 $           525.00   $            52.50
9/1/2020        Paul Neitzel      Meetings - with Debtor                       Call with CEO re: back office operations                                                            0.3 $           525.00   $           157.50
9/1/2020        Paul Neitzel      Business Operations                          Review & revise post-COVID sales                                                                    0.4 $           525.00   $           210.00
9/1/2020        Paul Neitzel      Business Operations                          Email lease negotiation model and annualized cash burn to CEO & lenders                             0.3 $           525.00   $           157.50
9/2/2020        Chris Peirce      Bankruptcy Reporting                         Analyze Other Accrued Liability accounts and summarize for MOR reporting                            1.5 $           375.00   $           562.50
9/2/2020        Paul Neitzel      Business Operations                          Call with debtor Mgmt re: daily operations.                                                         0.2 $           525.00   $           105.00
9/2/2020        Paul Neitzel      Business Operations                          Call with Kevin re: Boss printers                                                                   0.1 $           525.00   $            52.50
9/2/2020        Paul Neitzel      Creditors/Creditor Committee Communication   Call with GFS credit manager                                                                        0.6 $           525.00   $           315.00
9/2/2020        Paul Neitzel      Business Operations                          Call with CEO Ned re: GFS go-forward                                                                0.2 $           525.00   $           105.00
9/2/2020        Paul Neitzel      Landlord Negotiations                        Detroit landlord call                                                                               0.5 $           525.00   $           262.50
9/2/2020        Paul Neitzel      Sale Process                                 Call with investment banker, counsel and company re: sale timing.                                   0.9 $           525.00   $           472.50
9/2/2020        Chris Peirce      Meetings - with Debtor                       Cash flow call - discuss closed store invoices and Pepsi refund timing                              0.2 $           375.00   $            75.00
9/2/2020        Chris Peirce      Business Operations                          Request claim details of Lease Corporation of America equipment lease for company to review         0.1 $           375.00   $            37.50
9/2/2020        Paul Neitzel      Landlord Negotiations                        Follow-up emails to landlords re: lease amendments                                                  0.7 $           525.00   $           367.50
9/2/2020        Jim Gansman       Sale Process                                 Call w/Robert, John, Ned and Paul to discuss timing of sale and effect on cash and PPP loan         0.9 $           575.00   $           517.50
9/2/2020        Jim Gansman       Sale Process                                 Follow up call w/ John re PPP loan litigation and timing of that                                    0.3 $           575.00   $           172.50
9/2/2020        Brian Ayers       Business Analysis                            Review of updated cash flow                                                                         0.4 $           475.00   $           190.00
9/3/2020        Paul Neitzel      Landlord Negotiations                        emails with company and lenders re: status of landlords negotiations                                0.6 $           525.00   $           315.00
9/3/2020        Paul Neitzel      Landlord Negotiations                        Call with GRBC mortgage broker                                                                      0.6 $           525.00   $           315.00
9/3/2020        Paul Neitzel      Business Analysis                            Cash flow to secured lender                                                                         0.2 $           525.00   $           105.00
9/3/2020        Paul Neitzel      Landlord Negotiations                        Lincoln landlord call                                                                               0.7 $           525.00   $           367.50
9/3/2020        Paul Neitzel      Business Analysis                            Call with lenders re: c/f & waterfall                                                               1.1 $           525.00   $           577.50
9/3/2020        Jim Gansman       Sale Process                                 Review of emails from lender and calls w John re sale process                                       0.4 $           575.00   $           230.00
9/3/2020        Chris Peirce      Business Analysis                            Build Q4 Pro Forma model for management to forecast profitability                                   2.7 $           375.00   $         1,012.50
9/3/2020        Chris Peirce      Bankruptcy Reporting                         Provide bank balance detail to WNJ                                                                  0.2 $           375.00   $            75.00
9/3/2020        Chris Peirce      Meetings - with Debtor                       Cash flow call - discuss Avidxchange vendor issue, utility deposits, executory contracts            0.4 $           375.00   $           150.00
9/4/2020        Paul Neitzel      Business Analysis                            Review Mastodon email regarding timeline to close and waterfall numbers                             0.2 $           525.00   $           105.00
9/4/2020        Paul Neitzel      Landlord Negotiations                        Email negotiation with Holland landlord                                                             0.3 $           525.00   $           157.50
9/4/2020        Chris Peirce      Business Analysis                            Prepare cash flow file for distribution to UCC and UST and upload to data room                      0.5 $           375.00   $           187.50
9/4/2020        Paul Neitzel      Business Operations                          Emails re: exit waterfall                                                                           0.2 $           525.00   $           105.00
9/4/2020        Paul Neitzel      Business Operations                          Call with lenders and investment banker                                                             0.4 $           525.00   $           210.00
9/4/2020        Chris Peirce      Meetings - Other                             Call with Mastodon, Congruent, and the company to discuss waterfall and closing date                0.4 $           375.00   $           150.00
9/4/2020        Chris Peirce      Business Analysis                            Build new week's cash flow forecast and distribute                                                  0.5 $           375.00   $           187.50
9/4/2020        Paul Neitzel      Meetings - with Counsel                      Call with counsel, buyers counsel and investment banker re: waterfall                               0.5 $           525.00   $           262.50
9/4/2020        Chris Peirce      Business Analysis                            Provide payroll timing for Paul Neitzel                                                             0.4 $           375.00   $           150.00
9/4/2020        Paul Neitzel      Business Operations                          Call with Ned re: landlord updates                                                                  0.3 $           525.00   $           157.50
9/4/2020        Paul Neitzel      Landlord Negotiations                        HopCat GR analysis and email proposals                                                              0.6 $           525.00   $           315.00
9/4/2020        Paul Neitzel      Landlord Negotiations                        Lincoln NE analysis and email negotiations                                                          0.4 $           525.00   $           210.00
9/5/2020        Paul Neitzel      Landlord Negotiations                        Draft Lincoln rent concession proposal                                                              0.7 $           525.00   $           367.50
9/5/2020        Paul Neitzel      Landlord Negotiations                        Draft and analyze Ann Arbor proposed rent amendment                                                 0.4 $           525.00   $           210.00
9/5/2020        Paul Neitzel      Landlord Negotiations                        Draft Beltline proposed amendment email                                                             0.1 $           525.00   $            52.50
9/5/2020        Paul Neitzel      Creditors/Creditor Committee Communication   Email with debtor and lender re: GFS cure amounts                                                   0.3 $           525.00   $           157.50
9/5/2020        Paul Neitzel      Creditors/Creditor Committee Communication   PACA email responses with debtor and lenders                                                        0.2 $           525.00   $           105.00
9/5/2020        Paul Neitzel      Business Analysis                            Waterfall analysis for different close dates                                                        2.3 $           525.00   $         1,207.50
9/6/2020        Paul Neitzel      Landlord Negotiations                        Review Ned's email re: Beltline, calculate analysis and draft response                              0.3 $           525.00   $           157.50
9/7/2020        Chris Peirce      Business Analysis                            Send Tim Gauthier updated cash flow for entering prior week actuals                                 0.1 $           375.00   $            37.50
9/7/2020        Chris Peirce      Sale Process                                 Update payroll timing file with date paid vs. date funded and confirm dates with company            0.2 $           375.00   $            75.00
9/7/2020        Paul Neitzel      Meetings - with Debtor                       Emails with CEO re: lease negotiations/cure costs                                                   0.4 $           525.00   $           210.00
9/7/2020        Brian Ayers       Bankruptcy Reporting                         Request July financial info for MOR prep                                                            0.3 $           475.00   $           142.50


                                                                                                                                      4 of 10
BarFly Ventures, LLC                                               Case:20-01947-jwb                    Doc #:371 Filed: 10/20/2020                                          Page 7 of 12
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
      Date      Professional      Project Category                             Description                                                                                  Hours        Billable Rate        Billable Amount
9/8/2020        Paul Neitzel      Meetings - Other                             Meeting with Investment Banker (Robert) to review waterfall                                        0.5 $          525.00   $           262.50
9/8/2020        Jim Gansman       Bankruptcy Reporting                         Call w/ Chris, Brian and Paul re MOR - left call early                                             0.3 $          575.00   $           172.50
9/8/2020        Paul Neitzel      Bankruptcy Reporting                         MOR discussion with Rock Creek (Brian, Chris)                                                      0.8 $          525.00   $           420.00
9/8/2020        Paul Neitzel      Landlord Negotiations                        Landlord updates to company and secured lender                                                     3.1 $          525.00   $         1,627.50
9/8/2020        Paul Neitzel      Meetings - with Counsel                      Discussion of FSB consent and PPP forgiveness                                                      0.4 $          525.00   $           210.00
9/8/2020        Paul Neitzel      Meetings - with Counsel                      Call with Jim and John PPP loan & Cash analysis                                                    0.3 $          525.00   $           157.50
9/8/2020        Paul Neitzel      Landlord Negotiations                        June & July P&L for landlord                                                                       0.6 $          525.00   $           315.00
9/8/2020        Chris Peirce      Bankruptcy Reporting                         Call with Paul Neitzel and Brian Ayers to discuss MOR status                                       0.8 $          375.00   $           300.00
9/8/2020        Chris Peirce      Business Analysis                            Send email to Ned Lidvall clarifying Q4 Pro Forma file                                             0.1 $          375.00   $            37.50
9/8/2020        Chris Peirce      Sale Process                                 Review and revise payroll timing file from Ellen Winterburn for APA                                0.3 $          375.00   $           112.50
9/8/2020        Chris Peirce      Business Analysis                            Update Q4 Pro Forma forecast - split out sales and COS by category of food and beverage, split out wages
                                                                                                                                                                                  3.0 $by type   375.00   $         1,125.00
9/8/2020        Chris Peirce      Business Analysis                            Update Q4 Pro Forma forecast with actual rent and occupancy expense and send to company            0.4 $          375.00   $           150.00
9/8/2020        Chris Peirce      Meetings - with Debtor                       Cash flow call - discuss Q4 pro forma, AP issues, and status of P8 close                           0.4 $          375.00   $           150.00
9/8/2020        Chris Peirce      Bankruptcy Reporting                         Confirm Lease Corporation of America equipment lease with WNJ                                      0.1 $          375.00   $            37.50
9/8/2020        Chris Peirce      Sale Process                                 Call with Mastodon and lender to discuss changes in cash flow                                      0.6 $          375.00   $           225.00
9/8/2020        Chris Peirce      Business Analysis                            Update prior week actuals in forecast and create forecast analysis                                 1.0 $          375.00   $           375.00
9/8/2020        Chris Peirce      Business Analysis                            Update sales by store file for Holland and Ann Arbor discussions                                   0.5 $          375.00   $           187.50
9/8/2020        Paul Neitzel      Landlord Negotiations                        Emails with Ann Arbor landlord, secured lender and company                                         0.3 $          525.00   $           157.50
9/8/2020        Jim Gansman       Meetings - with Counsel                      Call w/ John and Paul re PPP loan w October close and cash analysis                                0.3 $          575.00   $           172.50
9/8/2020        Jim Gansman       Landlord Negotiations                        Review of spreadsheet prepared by Paul on status of landlord negotiations                          0.3 $          575.00   $           172.50
9/8/2020        Brian Ayers       Bankruptcy Reporting                         Call with Paul N., Chris P., and Jim G re MOR reporting                                            0.8 $          475.00   $           380.00
9/9/2020        Paul Neitzel      Landlord Negotiations                        Call with Holland landlord re: lease amendment                                                     0.1 $          525.00   $            52.50
9/9/2020        Paul Neitzel      Landlord Negotiations                        Respond to CEO email with pro formas on certain lease amendments                                   0.7 $          525.00   $           367.50
9/9/2020        Paul Neitzel      Business Operations                          Contact info sent to Kevin at BFV for removal of personal property                                 0.2 $          525.00   $           105.00
9/9/2020        Paul Neitzel      Landlord Negotiations                        Communication of Holland lease amendment negotiations                                              0.3 $          525.00   $           157.50
9/9/2020        Paul Neitzel      Creditors/Creditor Committee Communication   Call with Amherst                                                                                  0.4 $          525.00   $           210.00
9/9/2020        Paul Neitzel      Business Operations                          Cash flow review with company                                                                      1.2 $          525.00   $           630.00
9/9/2020        Paul Neitzel      Landlord Negotiations                        Emails on Holland and Lincoln lease negotiations                                                   0.3 $          525.00   $           157.50
9/9/2020        Paul Neitzel      Business Operations                          Collection of professional fee invoices for payment                                                0.2 $          525.00   $           105.00
9/9/2020        Paul Neitzel      Landlord Negotiations                        Call with BFV CEO and lenders re: status of lease amendments                                       0.5 $          525.00   $           262.50
9/9/2020        Paul Neitzel      Meetings - with Debtor                       Meeting with debtor and counsel re: closing timing                                                 0.7 $          525.00   $           367.50
9/9/2020        Chris Peirce      Meetings - with Debtor                       Cash flow call - review prior week actuals, go forward forecast, and corporate lease status        1.2 $          375.00   $           450.00
9/9/2020        Paul Neitzel      Landlord Negotiations                        Creation of 3 year P&L for Detroit landlord                                                        0.4 $          525.00   $           210.00
9/9/2020        Paul Neitzel      Landlord Negotiations                        Email BFV CEO and Detroit landlord requested information                                           0.3 $          525.00   $           157.50
9/9/2020        Paul Neitzel      Business Analysis                            Cash flow update and waterfall update                                                              1.9 $          525.00   $           997.50
9/9/2020        Brian Ayers       Business Analysis                            Review of Hopcat lease negotiation status                                                          0.4 $          475.00   $           190.00
9/10/2020       Paul Neitzel      Business Analysis                            Call to review waterfall with lenders, investment bank, CEO                                        0.4 $          525.00   $           210.00
9/10/2020       Paul Neitzel      Business Operations                          Cure review with BFV and lender                                                                    1.0 $          525.00   $           525.00
9/10/2020       Paul Neitzel      Business Operations                          Call with BFV mgmt re: August financials                                                           0.3 $          525.00   $           157.50
9/10/2020       Paul Neitzel      Landlord Negotiations                        Call with Holland landlord and email with company regarding lease amendment terms                  0.3 $          525.00   $           157.50
9/10/2020       Paul Neitzel      Landlord Negotiations                        Lease negotiation update with lender and company                                                   0.6 $          525.00   $           315.00
9/10/2020       Paul Neitzel      Landlord Negotiations                        Create GRBC historical P&L and email landlord re: proposed lease amendment                         0.8 $          525.00   $           420.00
9/10/2020       Paul Neitzel      Landlord Negotiations                        Email Kalamazoo landlord                                                                           0.1 $          525.00   $            52.50
9/10/2020       Paul Neitzel      Landlord Negotiations                        Emails re: Holland lease amendment                                                                 0.3 $          525.00   $           157.50
9/10/2020       Chris Peirce      Meetings - with Debtor                       Call with company to discuss executory contracts and plans for assuming/rejecting                  0.5 $          375.00   $           187.50
9/10/2020       Chris Peirce      Meetings - with Debtor                       Cash flow call - discuss professional fees, month end close timing, and payroll timing             0.4 $          375.00   $           150.00
9/10/2020       Chris Peirce      Business Analysis                            Prepare July P&L's by location with G&A and interest expense allocated                             0.5 $          375.00   $           187.50
9/10/2020       Paul Neitzel      Landlord Negotiations                        Review rent payments and email BFV mgmt re: September payments                                     0.3 $          525.00   $           157.50
9/10/2020       Paul Neitzel      Landlord Negotiations                        Summarize East Beltline for legal drafting                                                         0.3 $          525.00   $           157.50
9/10/2020       Paul Neitzel      Bankruptcy Reporting                         Accrual calculation of June disbursements                                                          2.1 $          525.00   $         1,102.50
9/10/2020       Brian Ayers       Creditors/Creditor Committee Communication   Call with UCC FA                                                                                   0.5 $          475.00   $           237.50
9/11/2020       Paul Neitzel      Landlord Negotiations                        Emails with BFV and lender re: Stella's and Beltline                                               0.2 $          525.00   $           105.00
9/11/2020       Paul Neitzel      Bankruptcy Reporting                         Review cash flow with Chris and lenders                                                            1.0 $          525.00   $           525.00
9/11/2020       Paul Neitzel      Business Analysis                            Review cash flow with Chris and lenders                                                            0.9 $          525.00   $           472.50
9/11/2020       Chris Peirce      Business Analysis                            Cash flow call with Paul Neitzel and Congruent                                                     0.9 $          375.00   $           337.50
9/11/2020       Paul Neitzel      Meetings - with Counsel                      Call with Pachulski to review waterfall                                                            0.5 $          525.00   $           262.50
9/11/2020       Chris Peirce      Business Analysis                            Prepare cash flow file for distribution to UCC and UST and upload to data room                     0.5 $          375.00   $           187.50
9/11/2020       Paul Neitzel      Landlord Negotiations                        Call and email with AA landlord                                                                    0.3 $          525.00   $           157.50
9/11/2020       Paul Neitzel      Landlord Negotiations                        Call with Grand Rapids landlord and analysis of offer                                              0.6 $          525.00   $           315.00
9/11/2020       Chris Peirce      Bankruptcy Reporting                         Call with Paul Neitzel and Brian Ayers regarding MOR                                               1.0 $          375.00   $           375.00
9/11/2020       Paul Neitzel      Meetings - with Counsel                      Meeting with lender and counsel discussing status                                                  0.4 $          525.00   $           210.00
9/11/2020       Paul Neitzel      Business Analysis                            Revise cash forecast to provide input and modeling for waterfall output                            1.7 $          525.00   $           892.50
9/11/2020       Brian Ayers       Bankruptcy Reporting                         Call with Paul and Chris re MOR                                                                    1.0 $          475.00   $           475.00
9/12/2020       Paul Neitzel      Business Analysis                            Update waterfall budget for additional assumptions                                                 0.7 $          525.00   $           367.50


                                                                                                                                    5 of 10
BarFly Ventures, LLC                                                 Case:20-01947-jwb                            Doc #:371 Filed: 10/20/2020                                        Page 8 of 12
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
      Date      Professional      Project Category                                       Description                                                                                Hours          Billable Rate       Billable Amount
9/12/2020       Paul Neitzel      Business Analysis                                      professional fee analysis & forecast                                                            0.6   $          525.00   $           315.00
9/12/2020       Chris Peirce      Business Analysis                                      Create new cash flow file                                                                       0.3   $          375.00   $           112.50
9/13/2020       Brian Ayers       Bankruptcy Reporting                                   June MOR revisions                                                                              2.5   $          475.00   $         1,187.50
9/14/2020       Paul Neitzel      Bankruptcy Reporting                                   June MOR revision review with Chris and Brian                                                   1.2   $          525.00   $           630.00
9/14/2020       Chris Peirce      Bankruptcy Reporting                                   Call with Brian Ayers and Paul Neitzel regarding MOR reporting                                  1.2   $          375.00   $           450.00
9/14/2020       Paul Neitzel      Discussions with Lender                                Email re: PPP lender and sale objections                                                        0.3   $          525.00   $           157.50
9/14/2020       Paul Neitzel      Landlord Negotiations                                  Lease status summary for CEO                                                                    0.4   $          525.00   $           210.00
9/14/2020       Paul Neitzel      Landlord Negotiations                                  Emails with Ann Arbor landlord                                                                  0.2   $          525.00   $           105.00
9/14/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Review PPP loan application re: BFV chairman questions                                          0.3   $          525.00   $           157.50
9/14/2020       Paul Neitzel      Creditors/Creditor Committee Communication             GFS PACA review                                                                                 0.2   $          525.00   $           105.00
9/14/2020       Paul Neitzel      Landlord Negotiations                                  Email/phone call with Ann Arbor landlord                                                        0.3   $          525.00   $           157.50
9/14/2020       Paul Neitzel      Bankruptcy Reporting                                   June MOR adjustments                                                                            6.2   $          525.00   $         3,255.00
9/14/2020       Chris Peirce      Business Analysis                                      Review forecast from Kyle Okita of CIP                                                          0.5   $          375.00   $           187.50
9/14/2020       Chris Peirce      Business Analysis                                      Call with Kyle Okita to discuss cash flow forecast                                              0.6   $          375.00   $           225.00
9/14/2020       Chris Peirce      Business Analysis                                      Send email to Barfly team with questions from Kyle Okita on cash flow                           0.2   $          375.00   $            75.00
9/14/2020       Chris Peirce      Business Analysis                                      Analyze CIP cash forecast expenses vs. 2019 actuals for lower restaurant count                  1.0   $          375.00   $           375.00
9/14/2020       Chris Peirce      Bankruptcy Reporting                                   Review June disbursement reconciliation from petition date to end of June balance sheet         0.2   $          375.00   $            75.00
9/14/2020       Paul Neitzel      Landlord Negotiations                                  Ann Arbor landlord emails to lenders/CEO & landlord                                             0.7   $          525.00   $           367.50
9/14/2020       Paul Neitzel      Landlord Negotiations                                  Lincoln, NE amendment review and edit.                                                          0.6   $          525.00   $           315.00
9/14/2020       Brian Ayers       Bankruptcy Reporting                                   Call with Chris and Paul re MOR balance sheet                                                   1.2   $          475.00   $           570.00
9/15/2020       Jim Gansman       Landlord Negotiations                                  Review of status of landlord negotiations                                                       0.4   $          575.00   $           230.00
9/15/2020       Paul Neitzel      Bankruptcy Reporting                                   June MOR adjustments with RC                                                                    0.5   $          525.00   $           262.50
9/15/2020       Paul Neitzel      Bankruptcy Reporting                                   Call with Chris and Brian to review MOR reporting                                               0.9   $          525.00   $           472.50
9/15/2020       Paul Neitzel      Business Operations                                    2020 tax return prep                                                                            0.4   $          525.00   $           210.00
9/15/2020       Paul Neitzel      Attendance at Court Hearings and Review of Pleadings   Status Update                                                                                   0.3   $          525.00   $           157.50
9/15/2020       Paul Neitzel      Business Operations                                    Review of cashflow and operations with BFV mgmt                                                 1.0   $          525.00   $           525.00
9/15/2020       Paul Neitzel      Business Operations                                    Discussion re: final filings/taxes                                                              0.2   $          525.00   $           105.00
9/15/2020       Chris Peirce      Bankruptcy Reporting                                   Call with Paul Neitzel and Brian Ayers to review MOR reporting                                  0.9   $          375.00   $           337.50
9/15/2020       Chris Peirce      Business Analysis                                      Cash flow call - review CIP forecast questions and professional fee payments                    0.8   $          375.00   $           300.00
9/15/2020       Chris Peirce      Business Analysis                                      Review CIP forecast assumptions                                                                 0.2   $          375.00   $            75.00
9/15/2020       Chris Peirce      Business Analysis                                      Send CIP September flash sales report with period start and end dates                           0.1   $          375.00   $            37.50
9/15/2020       Paul Neitzel      Bankruptcy Reporting                                   June MOR review                                                                                 0.5   $          525.00   $           262.50
9/15/2020       Chris Peirce      Bankruptcy Reporting                                   Call with Brian Ayers and Paul Neitzel finalizing June MOR                                      0.5   $          375.00   $           187.50
9/15/2020       Chris Peirce      Business Analysis                                      Review P8 financials                                                                            0.5   $          375.00   $           187.50
9/15/2020       Chris Peirce      Business Operations                                    Research notice from State of Wisconsin and contact them regarding outstanding report and/or fee0.3   $          375.00   $           112.50
9/15/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Write up proposal for GFS offer                                                                 1.1   $          525.00   $           577.50
9/15/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Call with GFS credit manager                                                                    0.3   $          525.00   $           157.50
9/15/2020       Paul Neitzel      Landlord Negotiations                                  Email Broad Ripple landlord                                                                     0.1   $          525.00   $            52.50
9/15/2020       Paul Neitzel      Landlord Negotiations                                  Email re: Detroit location                                                                      0.1   $          525.00   $            52.50
9/15/2020       Paul Neitzel      Landlord Negotiations                                  Email re: Ann Arbor lease amendment                                                             0.1   $          525.00   $            52.50
9/15/2020       Brian Ayers       Bankruptcy Reporting                                   Call with Paul and Chris and Debtor re MOR                                                      0.9   $          475.00   $           427.50
9/15/2020       Brian Ayers       Bankruptcy Reporting                                   Call with Chris P re MOR                                                                        0.5   $          475.00   $           237.50
9/15/2020       Lindsey Neitzel   Fee Application                                        Fee Application                                                                                 3.8   $          300.00   $         1,140.00
9/16/2020       Paul Neitzel      Business Analysis                                      Cash flow discussion with AP (Denise) and Tim (Controller)                                      0.7   $          525.00   $           367.50
9/16/2020       Paul Neitzel      Business Analysis                                      Call with Jim GFS PACA claim and Cure analysis                                                  0.2   $          525.00   $           105.00
9/16/2020       Paul Neitzel      Landlord Negotiations                                  Emails with counsel re: lease amendments                                                        0.2   $          525.00   $           105.00
9/16/2020       Paul Neitzel      Landlord Negotiations                                  Email Lincoln LL re: cure                                                                       0.1   $          525.00   $            52.50
9/16/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Lincoln landlord cure reconciliation                                                            0.3   $          525.00   $           157.50
9/16/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Discuss GFS cure with Ned & Shawn (BFV)                                                         0.5   $          525.00   $           262.50
9/16/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Update GFS contract summary                                                                     0.3   $          525.00   $           157.50
9/16/2020       Jim Gansman       Meetings - Other                                       Call w/ Debbie Kurtz re MDL on Travelers denial of business interruption insurance              0.4   $          575.00   $           230.00
9/16/2020       Jim Gansman       Business Operations                                    Review of GL business interruption policy                                                       0.6   $          575.00   $           345.00
9/16/2020       Jim Gansman       Business Operations                                    Call w John Lucas re strategy for winding down the case                                         0.3   $          575.00   $           172.50
9/16/2020       Jim Gansman       Business Analysis                                      Call w/Paul re GFS PACA claim and Cure analysis                                                 0.2   $          575.00   $           115.00
9/16/2020       Jim Gansman       Business Analysis                                      Review of D&O tail                                                                              0.1   $          575.00   $            57.50
9/16/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Adjust GFS offer                                                                                0.4   $          525.00   $           210.00
9/16/2020       Paul Neitzel      Landlord Negotiations                                  Review and edit Lincoln lease amendment                                                         0.7   $          525.00   $           367.50
9/16/2020       Paul Neitzel      Landlord Negotiations                                  Review Ann Arbor and respond to landlord                                                        0.4   $          525.00   $           210.00
9/16/2020       Chris Peirce      Business Operations                                    Create new cash flow file for the week                                                          0.5   $          375.00   $           187.50
9/16/2020       Chris Peirce      Business Operations                                    Update cash flow forecast with prior week actuals                                               0.5   $          375.00   $           187.50
9/16/2020       Chris Peirce      Business Operations                                    Cash flow call - review actuals and discuss GFS contract                                        0.7   $          375.00   $           262.50
9/16/2020       Chris Peirce      Business Operations                                    Send Kyle of CIP updated flash sales report                                                     0.1   $          375.00   $            37.50
9/16/2020       Chris Peirce      Business Operations                                    Review GFS offer term sheet                                                                     0.2   $          375.00   $            75.00
9/16/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Revise GFS cure amount based on input from BFV and buyer                                        0.4   $          525.00   $           210.00


                                                                                                                                             6 of 10
BarFly Ventures, LLC                                               Case:20-01947-jwb                    Doc #:371 Filed: 10/20/2020                                          Page 9 of 12
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
      Date      Professional      Project Category                             Description                                                                                  Hours        Billable Rate       Billable Amount
9/16/2020       Paul Neitzel      Landlord Negotiations                        Review and reply re: the Holland lease amendment                                                     0.3 $       525.00   $           157.50
9/16/2020       Paul Neitzel      Landlord Negotiations                        Email proposed standard sales definitions in lease amendment and timing of payments                  0.6 $       525.00   $           315.00
9/16/2020       Brian Ayers       Bankruptcy Reporting                         Compile and prepare July MOR financial information for July MOR                                      1.4 $       475.00   $           665.00
9/16/2020       Lindsey Neitzel   Fee Application                              Fee Application                                                                                      5.3 $       300.00   $         1,590.00
9/17/2020       Jim Gansman       Creditors/Creditor Committee Communication   Call w/Paul and review of GFS email re PACA and Cure claims                                          0.4 $       575.00   $           230.00
9/17/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with Jim Gansman re: GFS offer                                                                  0.4 $       525.00   $           210.00
9/17/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with Ned re: GFS offer                                                                          0.1 $       525.00   $            52.50
9/17/2020       Paul Neitzel      Business Operations                          Call with controller re: sales tax filing                                                            0.1 $       525.00   $            52.50
9/17/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Emails re: GFS offer                                                                                 0.2 $       525.00   $           105.00
9/17/2020       Paul Neitzel      Creditors/Creditor Committee Communication   email re: zoning violations                                                                          0.1 $       525.00   $            52.50
9/17/2020       Paul Neitzel      Business Analysis                            Update cash flow for tip treatment and forecast sales                                                0.7 $       525.00   $           367.50
9/17/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Emails re: Ecolabs terms, cures and deposit                                                          0.2 $       525.00   $           105.00
9/17/2020       Paul Neitzel      Business Analysis                            Review prior week results and adjust go-forward forecast                                             0.6 $       525.00   $           315.00
9/17/2020       Paul Neitzel      Business Operations                          Discussion with debtor re: D&O tail, office lease                                                    0.2 $       525.00   $           105.00
9/17/2020       Paul Neitzel      Landlord Negotiations                        East Lansing LL                                                                                      0.2 $       525.00   $           105.00
9/17/2020       Chris Peirce      Business Operations                          Cash flow call - provide recap to actuals vs. forecast, discuss rent payments, and open AP questions 0.5 $       375.00   $           187.50
9/17/2020       Chris Peirce      Business Operations                          Create new forecast file with updates discussed in cash flow forecast review                         0.5 $       375.00   $           187.50
9/17/2020       Chris Peirce      Business Operations                          Create forecast file for UST and UCC and upload to shared file site for their review                 0.5 $       375.00   $           187.50
9/17/2020       Chris Peirce      Business Analysis                            Review list of questions from Kyle Okita of CIP and provide feedback                                 0.3 $       375.00   $           112.50
9/17/2020       Brian Ayers       Bankruptcy Reporting                         Prepare and review July MOR financials, request and review Accrued supporting schedules, reconcile2.3  account
                                                                                                                                                                                          $ payable
                                                                                                                                                                                                475.00   $         1,092.50
9/18/2020       Paul Neitzel      Business Operations                          Discussion with insurance broker re: D&O                                                             0.4 $       525.00   $           210.00
9/18/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Emails, taxes, conversations with GFS                                                                0.3 $       525.00   $           157.50
9/18/2020       Paul Neitzel      Meetings - with Debtor                       Calls with CEO                                                                                       0.3 $       525.00   $           157.50
9/18/2020       Paul Neitzel      Landlord Negotiations                        Call with CEO and WNJ re: lease amendments                                                           0.7 $       525.00   $           367.50
9/18/2020       Chris Peirce      Business Analysis                            Send updated cash flow to Kyle Okita of CIP                                                          0.1 $       375.00   $            37.50
9/18/2020       Paul Neitzel      Meetings - with Debtor                       Call with lender re: waterfall                                                                       0.4 $       525.00   $           210.00
9/18/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with UCC                                                                                        0.5 $       525.00   $           262.50
9/18/2020       Paul Neitzel      Landlord Negotiations                        Stella's and HopCat Beltine lease review                                                             0.8 $       525.00   $           420.00
9/18/2020       Paul Neitzel      Landlord Negotiations                        East Lansing Business points and previous amendment emailed to counsel                               0.4 $       525.00   $           210.00
9/18/2020       Paul Neitzel      Landlord Negotiations                        Email executed amendment for Lincoln to landlord                                                     0.2 $       525.00   $           105.00
9/18/2020       Jim Gansman       Creditors/Creditor Committee Communication   Review of emails on GFS. Calls w/Paul and John re same                                               0.7 $       575.00   $           402.50
9/18/2020       Brian Ayers       Fee Application                              Prepare and review monthly billing stmt, email WNJ re same                                           0.8 $       475.00   $           380.00
9/19/2020       Jim Gansman       Creditors/Creditor Committee Communication   Review of email from Ned re GFS and call w/Paul re same                                              0.4 $       575.00   $           230.00
9/19/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with Jim GFS                                                                                    0.4 $       525.00   $           210.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Ann Arbor lease review                                                                               0.5 $       525.00   $           262.50
9/20/2020       Paul Neitzel      Landlord Negotiations                        Email company edits on standard percentage rent language                                             0.1 $       525.00   $            52.50
9/20/2020       Paul Neitzel      Landlord Negotiations                        East Lansing lease amendment edits                                                                   0.3 $       525.00   $           157.50
9/20/2020       Paul Neitzel      Landlord Negotiations                        Holland lease review                                                                                 0.2 $       525.00   $           105.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Stella's amendment review                                                                            0.3 $       525.00   $           157.50
9/20/2020       Paul Neitzel      Landlord Negotiations                        Email Detroit deal points to lawyers to draft amendment                                              0.2 $       525.00   $           105.00
9/20/2020       Paul Neitzel      Business Analysis                            Insurance schedule                                                                                   0.7 $       525.00   $           367.50
9/20/2020       Paul Neitzel      Landlord Negotiations                        Responses to various lease amendment emails                                                          0.7 $       525.00   $           367.50
9/20/2020       Chris Peirce      Bankruptcy Reporting                         Prepare P8 store P&L's by location with G&A and interest allocation                                  0.6 $       375.00   $           225.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Call with WNJ reviewing lease amendments                                                             0.8 $       525.00   $           420.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Review Ann Arbor lease amendment and provide comments to counsel                                     0.4 $       525.00   $           210.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Review beltline lease amendment revisions and send to LL for review                                  0.4 $       525.00   $           210.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Review Stella's lease amendment revisions and send to landlord for review.                           0.3 $       525.00   $           157.50
9/20/2020       Paul Neitzel      Landlord Negotiations                        Review Broad Ripple lease amendment changes and email revised document to landlord for review 0.4 $              525.00   $           210.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Review Ann Arbor POC filing                                                                          0.2 $       525.00   $           105.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Review Holland POC, review revised lease amendment and send to landlord                              0.6 $       525.00   $           315.00
9/20/2020       Paul Neitzel      Landlord Negotiations                        Ann Arbor lease amendment revision review and email to landlord                                      0.5 $       525.00   $           262.50
9/20/2020       Paul Neitzel      Landlord Negotiations                        Lease status recap                                                                                   0.2 $       525.00   $           105.00
9/21/2020       Paul Neitzel      Bankruptcy Reporting                         July MOR review with C Peirce and B Ayers                                                            0.5 $       525.00   $           262.50
9/21/2020       Paul Neitzel      Landlord Negotiations                        Communication with Lincoln LL and the company re: executed amendment                                 0.2 $       525.00   $           105.00
9/21/2020       Paul Neitzel      Landlord Negotiations                        Call with East Lansing landlord                                                                      0.5 $       525.00   $           262.50
9/21/2020       Paul Neitzel      Landlord Negotiations                        East Lansing rent proposal analysis                                                                  0.6 $       525.00   $           315.00
9/21/2020       Paul Neitzel      Meetings - with Counsel                      Call with John Lucas and Jim Gansman re: sale process and GFS cure                                   0.4 $       525.00   $           210.00
9/21/2020       Paul Neitzel      Discussions with Lender                      Discussion with lender, counsel and Rock Creek re: GFS cure                                          0.6 $       525.00   $           315.00
9/21/2020       Jim Gansman       Meetings - with Counsel                      Call w/Paul and John re GFS cure claim                                                               0.4 $       575.00   $           230.00
9/21/2020       Jim Gansman       Discussions with Lender                      Call w/ Ned, lender, Paul and John re GFS cure claim                                                 0.6 $       575.00   $           345.00
9/21/2020       Paul Neitzel      Landlord Negotiations                        Prepare Detroit pro forma at request of landlord                                                     0.8 $       525.00   $           420.00
9/21/2020       Paul Neitzel      Landlord Negotiations                        Detroit calculation of deferrals and payments                                                        0.3 $       525.00   $           157.50
9/21/2020       Paul Neitzel      Business Operations                          miscellaneous landlord requests                                                                      0.6 $       525.00   $           315.00
9/21/2020       Paul Neitzel      Bankruptcy Reporting                         July Disbursement work                                                                               0.4 $       525.00   $           210.00


                                                                                                                                     7 of 10
BarFly Ventures, LLC                                              Case:20-01947-jwb                   Doc #:371 Filed: 10/20/2020                                           Page 10 of 12
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
      Date      Professional      Project Category                             Description                                                                                  Hours         Billable Rate       Billable Amount
9/21/2020       Paul Neitzel      Bankruptcy Reporting                         July Disbursement details                                                                        3.2   $          525.00   $         1,680.00
9/21/2020       Paul Neitzel      Landlord Negotiations                        Revise Detroit amendment for step up rent                                                        0.3   $          525.00   $           157.50
9/21/2020       Paul Neitzel      Bankruptcy Reporting                         July MOR review                                                                                  1.5   $          525.00   $           787.50
9/21/2020       Chris Peirce      Bankruptcy Reporting                         Call with Paul Neitzel and Brian Ayers to discuss P7 MOR status                                  0.5   $          375.00   $           187.50
9/21/2020       Chris Peirce      Bankruptcy Reporting                         Review prepaids for P6 and P7                                                                    0.3   $          375.00   $           112.50
9/21/2020       Chris Peirce      Business Analysis                            Send CIP flash sales report for prior week                                                       0.1   $          375.00   $            37.50
9/21/2020       Chris Peirce      Bankruptcy Reporting                         Compile P7 and P8 bank statement and reconciliations for MOR's                                   4.0   $          375.00   $         1,500.00
9/21/2020       Chris Peirce      Bankruptcy Reporting                         Redact P7 bank statement and reconciliation file for MOR                                         2.1   $          375.00   $           787.50
9/21/2020       Chris Peirce      Bankruptcy Reporting                         Follow up call with Paul Neitzel and Brian Ayers regarding P7 MOR                                1.5   $          375.00   $           562.50
9/21/2020       Brian Ayers       Bankruptcy Reporting                         Review July MOR with Paul N and Chris P                                                          0.5   $          475.00   $           237.50
9/21/2020       Brian Ayers       Bankruptcy Reporting                         Call to finalize July MOR filing                                                                 1.5   $          475.00   $           712.50
9/21/2020       Brian Ayers       Bankruptcy Reporting                         Review of July disbursement schedule                                                             0.7   $          475.00   $           332.50
9/22/2020       Paul Neitzel      Bankruptcy Reporting                         Finalize disbursement schedule for MOR                                                           1.6   $          525.00   $           840.00
9/22/2020       Chris Peirce      Business Analysis                            Build file with TTM P&L and T15 P&L as well as responses to questions for Detroit landlord       2.5   $          375.00   $           937.50
9/22/2020       Paul Neitzel      Bankruptcy Reporting                         Review of July MOR                                                                               0.5   $          525.00   $           262.50
9/22/2020       Paul Neitzel      Bankruptcy Reporting                         MOR call with Chris and Brian                                                                    0.5   $          525.00   $           262.50
9/22/2020       Paul Neitzel      Bankruptcy Reporting                         Email with Pachulski re: outstanding MOR                                                         0.1   $          525.00   $            52.50
9/22/2020       Paul Neitzel      Business Analysis                            Call with company re: cash flow and operations                                                   0.4   $          525.00   $           210.00
9/22/2020       Paul Neitzel      Landlord Negotiations                        Follow-up calls to landlords on status of leases                                                 0.7   $          525.00   $           367.50
9/22/2020       Paul Neitzel      Business Analysis                            Emails with UCC and company re: future pro forma                                                 0.7   $          525.00   $           367.50
9/22/2020       Paul Neitzel      Business Analysis                            Emails re: D&O insurance and tails with counsel and broker                                       0.3   $          525.00   $           157.50
9/22/2020       Paul Neitzel      Business Analysis                            Call with Chris regarding Detroit P&L for landlord                                               0.3   $          525.00   $           157.50
9/22/2020       Jim Gansman       Creditors/Creditor Committee Communication   Call w/ Sharon and GFS to talk about cure claim                                                  0.5   $          575.00   $           287.50
9/22/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with GFS, lenders and company                                                               0.5   $          525.00   $           262.50
9/22/2020       Paul Neitzel      Business Operations                          Email re: buyer release for D&O tail quotes                                                      0.3   $          525.00   $           157.50
9/22/2020       Paul Neitzel      Landlord Negotiations                        Call with East Lansing landlord re: amendment                                                    0.3   $          525.00   $           157.50
9/22/2020       Chris Peirce      Business Analysis                            Cash flow call - review MOR requests and GFS contract discussions                                0.4   $          375.00   $           150.00
9/22/2020       Chris Peirce      Bankruptcy Reporting                         MOR call with Paul Neitzel and Brian Ayers                                                       0.5   $          375.00   $           187.50
9/22/2020       Chris Peirce      Bankruptcy Reporting                         Compile bank statements and reconciliations for P8 MOR                                           1.5   $          375.00   $           562.50
9/22/2020       Chris Peirce      Bankruptcy Reporting                         Email company for P7 prepaid detail                                                              0.1   $          375.00   $            37.50
9/22/2020       Chris Peirce      Business Analysis                            Email response to Hargett Hunter regarding Barfly payroll assumption                             0.1   $          375.00   $            37.50
9/22/2020       Chris Peirce      Business Analysis                            Call with Paul Neitzel regarding Detroit P&L for landlord                                        0.3   $          375.00   $           112.50
9/22/2020       Chris Peirce      Business Analysis                            Send Detroit TTM and Trailing 15 mos file to landlord with explanations                          0.1   $          375.00   $            37.50
9/22/2020       Chris Peirce      Bankruptcy Reporting                         Review P8 Bank Statement and Reconciliation file and redact as necessary                         2.5   $          375.00   $           937.50
9/22/2020       Paul Neitzel      Meetings - with Debtor                       Call with Ned re: MOR and cures                                                                  0.2   $          525.00   $           105.00
9/22/2020       Paul Neitzel      Meetings - with Debtor                       Call with debtor re: accountants                                                                 0.2   $          525.00   $           105.00
9/22/2020       Chris Peirce      Business Analysis                            Build P8 P&L for Broad Ripple with G&A and interest allocations included                         1.0   $          375.00   $           375.00
9/22/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Reconcile HotSchedules cure objection                                                            0.7   $          525.00   $           367.50
9/22/2020       Chris Peirce      Sale Process                                 Review and update APA Schedules                                                                  1.0   $          375.00   $           375.00
9/22/2020       Brian Ayers       Bankruptcy Reporting                         MOR call with Paul Neitzel and Chris Peirce                                                      0.5   $          475.00   $           237.50
9/22/2020       Brian Ayers       Bankruptcy Reporting                         Call and email to WNJ re July MOR                                                                0.7   $          475.00   $           332.50
9/23/2020       Paul Neitzel      Landlord Negotiations                        Email with Stella's landlord re: amendment                                                       0.1   $          525.00   $            52.50
9/23/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Reconcile Hotschedules cure with BFV AP and communicate to counsel                               0.5   $          525.00   $           262.50
9/23/2020       Paul Neitzel      Business Analysis                            Call with BFV management re: payments and operations                                             0.5   $          525.00   $           262.50
9/23/2020       Paul Neitzel      Landlord Negotiations                        Emails re: GRBC lease                                                                            0.1   $          525.00   $            52.50
9/23/2020       Paul Neitzel      Landlord Negotiations                        Emails re: Detroit lease                                                                         0.1   $          525.00   $            52.50
9/23/2020       Chris Peirce      Business Operations                          Update cash flow forecast with prior week actuals                                                0.5   $          375.00   $           187.50
9/23/2020       Chris Peirce      Business Operations                          Cash flow call - review prior week actuals and timing of September month end/MOR reporting       0.6   $          375.00   $           225.00
9/23/2020       Chris Peirce      Business Operations                          Update cash flow file for current week based on prior week actuals                               0.5   $          375.00   $           187.50
9/23/2020       Paul Neitzel      Landlord Negotiations                        Telephone call and email with Broad Ripple landlord finalizing document execution                0.3   $          525.00   $           157.50
9/23/2020       Chris Peirce      Bankruptcy Reporting                         Finish redacting P8 bank statements and reconciliations                                          1.0   $          375.00   $           375.00
9/23/2020       Paul Neitzel      Landlord Negotiations                        Call and emails with Beltline landlord re: lease amendment comments                              0.4   $          525.00   $           210.00
9/23/2020       Paul Neitzel      Landlord Negotiations                        Updating company and landlord re: status of lease negotiations                                   0.3   $          525.00   $           157.50
9/23/2020       Paul Neitzel      Landlord Negotiations                        analysis of landlord cures and email to counsel with cures by location                           0.4   $          525.00   $           210.00
9/23/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with GFS and buyer                                                                          0.3   $          525.00   $           157.50
9/23/2020       Paul Neitzel      Meetings - with Debtor                       Call with Ned re: 401k transition, leases and objections                                         0.3   $          525.00   $           157.50
9/23/2020       Paul Neitzel      Meetings - with Debtor                       Call with tax accountants re: final tax return                                                   0.8   $          525.00   $           420.00
9/23/2020       Paul Neitzel      Meetings - with Debtor                       Waterfall, lease and vendor cure discussion with lender                                          0.4   $          525.00   $           210.00
9/23/2020       Jim Gansman       Sale Process                                 Review of APA and working thru assumed liabilities                                               0.6   $          575.00   $           345.00
9/23/2020       Paul Neitzel      Business Analysis                            Revise cash forecast, waterfall and winddown budget                                              4.2   $          525.00   $         2,205.00
9/24/2020       Paul Neitzel      Business Analysis                            Adjust professional fees and waterfall for new estimates                                         0.6   $          525.00   $           315.00
9/24/2020       Paul Neitzel      Business Analysis                            Discuss wind down with CEO (Ned)                                                                 0.2   $          525.00   $           105.00
9/24/2020       Paul Neitzel      Business Analysis                            Emails and review of IBNR                                                                        0.3   $          525.00   $           157.50
9/24/2020       Paul Neitzel      Meetings - with Counsel                      Call with John Lucas, Jason Rosell, and Jim windown budget                                       0.8   $          525.00   $           420.00


                                                                                                                                   8 of 10
BarFly Ventures, LLC                                                Case:20-01947-jwb                           Doc #:371 Filed: 10/20/2020                                        Page 11 of 12
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
      Date      Professional      Project Category                                       Description                                                                               Hours        Billable Rate    Billable Amount
9/24/2020       Paul Neitzel      Discussions with Lender                                Re: waterfall and wind down budget                                                                 0.4 $        525.00 $          210.00
9/24/2020       Paul Neitzel      Business Operations                                    Review and analyze company's IBNR for wind down                                                    0.5 $        525.00 $          262.50
9/24/2020       Paul Neitzel      Meetings - with Counsel                                Meeting with buyer, counsel, buyers counsel                                                        0.5 $        525.00 $          262.50
9/24/2020       Jim Gansman       Meetings - with Counsel                                call w/ Jason, john and Paul to discuss windown budget                                             0.8 $        575.00 $          460.00
9/24/2020       Chris Peirce      Bankruptcy Reporting                                   Email to Pachulski regarding APA schedules                                                         0.1 $        375.00 $           37.50
9/24/2020       Chris Peirce      Bankruptcy Reporting                                   Email to Brian Ayers regarding bank statements and reconciliations for P8 MOR                      0.1 $        375.00 $           37.50
9/24/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Call with buyers, GFS and BFV                                                                      0.5 $        525.00 $          262.50
9/24/2020       Paul Neitzel      Landlord Negotiations                                  Revise Beltline amendment and email to landlord                                                    0.3 $        525.00 $          157.50
9/24/2020       Chris Peirce      Bankruptcy Reporting                                   Send email to Elizabeth Von Eitzen of WNJ regarding contract list                                  0.1 $        375.00 $           37.50
9/24/2020       Paul Neitzel      Landlord Negotiations                                  Further revisions to East Beltline amendment                                                       0.2 $        525.00 $          105.00
9/24/2020       Paul Neitzel      Landlord Negotiations                                  Review and respond to Holland landlord proposed amendment                                          0.3 $        525.00 $          157.50
9/24/2020       Paul Neitzel      Creditors/Creditor Committee Communication             reconcile HotSchedules cure to revised cure                                                        0.6 $        525.00 $          315.00
9/24/2020       Paul Neitzel      Landlord Negotiations                                  Research Ann Arbor cure                                                                            0.3 $        525.00 $          157.50
9/24/2020       Paul Neitzel      Meetings - with Counsel                                Call with WNJ re: landlord cures                                                                   0.3 $        525.00 $          157.50
9/24/2020       Paul Neitzel      Meetings - with Counsel                                emails with landlord to verify cures                                                               0.4 $        525.00 $          210.00
9/24/2020       Paul Neitzel      Bankruptcy Reporting                                   Setup August Disbursement file                                                                     0.6 $        525.00 $          315.00
9/24/2020       Paul Neitzel      Meetings - with Counsel                                Call with Pachulski re: waterfall                                                                  0.3 $        525.00 $          157.50
9/24/2020       Paul Neitzel      Landlord Negotiations                                  Phone call with East Lansing landlord re: amendment and cure                                       0.7 $        525.00 $          367.50
9/24/2020       Chris Peirce      Business Operations                                    Research and respond to Ned Lidvall email regarding payroll actual vs. forecast                    0.1 $        375.00 $           37.50
9/24/2020       Paul Neitzel      Business Analysis                                      Updates to waterfall and wind down                                                                 0.6 $        525.00 $          315.00
9/24/2020       Paul Neitzel      Business Analysis                                      Emails and revisions re: wind down budget                                                          0.2 $        525.00 $          105.00
9/24/2020       Paul Neitzel      Bankruptcy Reporting                                   August disbursement work for MOR                                                                   2.4 $        525.00 $        1,260.00
9/24/2020       Brian Ayers       Bankruptcy Reporting                                   Review bank statement for P* MOR reporting                                                         0.3 $        475.00 $          142.50
9/25/2020       Paul Neitzel      Meetings - with Counsel                                Call with Pachulski/WNJ re: landlord objections                                                    0.2 $        525.00 $          105.00
9/25/2020       Paul Neitzel      Meetings - with Counsel                                Review support for Ann Arbor cure objection                                                        0.3 $        525.00 $          157.50
9/25/2020       Paul Neitzel      Meetings - with Debtor                                 Call and emails with Kyle at Congruent re: LL cures                                                0.2 $        525.00 $          105.00
9/25/2020       Paul Neitzel      Bankruptcy Reporting                                   Work on August MOR                                                                                 1.1 $        525.00 $          577.50
9/25/2020       Paul Neitzel      Attendance at Court Hearings and Review of Pleadings   Attendance at Sale Hearing                                                                         2.0 $        525.00 $        1,050.00
9/25/2020       Paul Neitzel      Attendance at Court Hearings and Review of Pleadings   Review of case documents prior to hearing                                                          0.6 $        525.00 $          315.00
9/25/2020       Jim Gansman       Attendance at Court Hearings and Review of Pleadings   Sale hearing and objections                                                                        2.4 $        575.00 $        1,380.00
9/25/2020       Chris Peirce      Business Operations                                    Prepare and upload current week cash flow file to UST and UCC folders on data site.                0.2 $        375.00 $           75.00
9/25/2020       Paul Neitzel      Landlord Negotiations                                  Email correspondence with AA LL                                                                    0.1 $        525.00 $           52.50
9/25/2020       Chris Peirce      Sale Process                                           Send Mastodon G&A detail for P6-P8                                                                 0.1 $        375.00 $           37.50
9/25/2020       Chris Peirce      Sale Process                                           Request 2021 payroll assumptions from Ned Lidvall                                                  0.1 $        375.00 $           37.50
9/25/2020       Paul Neitzel      Attendance at Court Hearings and Review of Pleadings   Mediation                                                                                          5.8 $        525.00 $        3,045.00
9/25/2020       Paul Neitzel      Attendance at Court Hearings and Review of Pleadings   Resume court hearing                                                                               0.4 $        525.00 $          210.00
9/25/2020       Jim Gansman       Attendance at Court Hearings and Review of Pleadings   end of day hearing to wrap up mediation                                                            0.4 $        575.00 $          230.00
9/26/2020       Paul Neitzel      Bankruptcy Reporting                                   Work on August Disbursements for MOR                                                               0.7 $        525.00 $          367.50
9/26/2020       Paul Neitzel      Bankruptcy Reporting                                   Complete August disbursements for MOR                                                              3.3 $        525.00 $        1,732.50
9/26/2020       Paul Neitzel      Bankruptcy Reporting                                   MOR review                                                                                         0.6 $        525.00 $          315.00
9/26/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Consolidate UCC backup for Wind Down Budget                                                        0.6 $        525.00 $          315.00
9/26/2020       Paul Neitzel      Meetings - with Counsel                                Call with Jim yesterday's hearing and mediation                                                    0.7 $        525.00 $          367.50
9/26/2020       Jim Gansman       Meetings - with Counsel                                Multiple calls w John and Paul re yesterdays hearing and mediation and road forward, discussions re1.4
                                                                                                                                                                                             Committee's
                                                                                                                                                                                                $        request
                                                                                                                                                                                                         575.00 for
                                                                                                                                                                                                                 $ information
                                                                                                                                                                                                                           805.00
                                                                                                                                                                                                                               and response twosome
9/27/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Call with UCC FA re: wind down budget                                                              1.0 $        525.00 $          525.00
9/27/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Update J Gansman on UCC call and Mastodon requests                                                 0.4 $        525.00 $          210.00
9/27/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Answer follow-up questions for UCC                                                                 0.3 $        525.00 $          157.50
9/27/2020       Jim Gansman       Creditors/Creditor Committee Communication             Call w/Paul re follow up from call w UCC and Roberts email                                         0.4 $        575.00 $          230.00
9/27/2020       Chris Peirce      Creditors/Creditor Committee Communication             Call with James Morden and Paul Neitzel of Amherst Partners                                        1.0 $        375.00 $          375.00
9/27/2020       Chris Peirce      Sale Process                                           Request 503(b)(9) claim information from WNJ in response to question from Amherst Partners         0.1 $        375.00 $           37.50
9/27/2020       Chris Peirce      Business Analysis                                      Send email to Tim Gauthier requesting property tax analysis for Amherst Partners                   0.1 $        375.00 $           37.50
9/27/2020       Chris Peirce      Creditors/Creditor Committee Communication             Send responses to email from James Morden regarding wind down budget                               0.1 $        375.00 $           37.50
9/27/2020       Chris Peirce      Business Analysis                                      Create cash flow file for current week and distribute to company                                   0.5 $        375.00 $          187.50
9/27/2020       Chris Peirce      Sale Process                                           Build corporate payroll file by employee and sent to Justin Goodall of Mastodon.                   0.5 $        375.00 $          187.50
9/27/2020       Paul Neitzel      Bankruptcy Reporting                                   August MOR                                                                                         1.6 $        525.00 $          840.00
9/27/2020       Chris Peirce      Bankruptcy Reporting                                   Call with Brian Ayers and Paul Neitzel to review August MOR                                        1.6 $        375.00 $          600.00
9/27/2020       Chris Peirce      Business Analysis                                      Build historical analysis of forecast vs. actual cash flow variances for UCC                       0.8 $        375.00 $          300.00
9/27/2020       Brian Ayers       Bankruptcy Reporting                                   Prepare and review August MOR with Chris P and Paul N                                              1.6 $        475.00 $          760.00
9/28/2020       Paul Neitzel      Creditors/Creditor Committee Communication             Call with UCC re: WDB                                                                              0.3 $        525.00 $          157.50
9/28/2020       Paul Neitzel      Business Operations                                    Communication with broker re: IBNR                                                                 0.2 $        525.00 $          105.00
9/28/2020       Paul Neitzel      Business Operations                                    Call with BFV (Denise, Tim, Andrew) re: credit card fees on sales                                  0.3 $        525.00 $          157.50
9/28/2020       Chris Peirce      Business Analysis                                      Review flash sales reports for week and period end                                                 0.2 $        375.00 $           75.00
9/28/2020       Paul Neitzel      Bankruptcy Reporting                                   Finalize August disbursements for updated GL from company                                          1.3 $        525.00 $          682.50
9/28/2020       Chris Peirce      Business Analysis                                      Call with Tim Gauthier regarding upcoming property tax forecast                                    0.2 $        375.00 $           75.00
9/28/2020       Chris Peirce      Sale Process                                           Send WN+J litigation summary for APA schedules to review and revise                                0.1 $        375.00 $           37.50


                                                                                                                                             9 of 10
BarFly Ventures, LLC                                              Case:20-01947-jwb                     Doc #:371 Filed: 10/20/2020                                             Page 12 of 12
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
      Date      Professional      Project Category                             Description                                                                                      Hours         Billable Rate        Billable Amount
9/28/2020       Chris Peirce      Business Analysis                            Update cash flow forecast with ASR Premium invoices                                                    0.1 $          375.00    $            37.50
9/28/2020       Chris Peirce      Sale Process                                 Request confirmation on status of KC bank account for APA schedules                                    0.1 $          375.00    $            37.50
9/28/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Quick review of UCC WDB                                                                                0.2 $          525.00    $           105.00
9/28/2020       Jim Gansman       Creditors/Creditor Committee Communication   Call w/ Paul and John re UCC new additions to wind down budget                                         0.5 $          575.00    $           287.50
9/28/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with Jim (RCA) & John (Pachulaski) re: UCC WDB                                                    0.5 $          525.00    $           262.50
9/28/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Discuss with BFV (Tim) weekly sales for most recent week and forecast. Compile and email results 0.4 $                525.00    $           210.00
9/28/2020       Chris Peirce      Business Analysis                            Review property tax history file from company to determine impact on cash flow and send to Paul Neitzel0.2 $with comments
                                                                                                                                                                                                     375.00    $            75.00
9/28/2020       Paul Neitzel      Landlord Negotiations                        Call with WNJ re: lease status                                                                         1.8 $          525.00    $           945.00
9/28/2020       Paul Neitzel      Landlord Negotiations                        Call with CEO Ned                                                                                      0.2 $          525.00    $           105.00
9/28/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Review and discuss UCC WDB                                                                             0.8 $          525.00    $           420.00
9/28/2020       Chris Peirce      Sale Process                                 Review wind down budget analysis from UCC                                                              0.5 $          375.00    $           187.50
9/28/2020       Paul Neitzel      Meetings - with Counsel                      Call with John Lucas (Pachulski)                                                                       0.2 $          525.00    $           105.00
9/28/2020       Paul Neitzel      Landlord Negotiations                        Respond to proposed amendment edits on Stella's lease                                                  0.6 $          525.00    $           315.00
9/28/2020       Paul Neitzel      Landlord Negotiations                        Compare sales definitions in Holland lease vs standard amendment template                              0.3 $          525.00    $           157.50
9/28/2020       Paul Neitzel      Landlord Negotiations                        Respond to Holland landlord edits for proposed amendment                                               0.4 $          525.00    $           210.00
9/28/2020       Paul Neitzel      Landlord Negotiations                        Respond to Ann Arbor LL edits on amendment                                                             0.5 $          525.00    $           262.50
9/28/2020       Paul Neitzel      Bankruptcy Reporting                         Discussion with Brian final MOR                                                                        0.3 $          525.00    $           157.50
9/28/2020       Brian Ayers       Bankruptcy Reporting                         Finalize Aug MOR, email WNJ re same                                                                    1.4 $          475.00    $           665.00
9/28/2020       Brian Ayers       Bankruptcy Reporting                         Discussion with Paul N re final MOR                                                                    0.3 $          475.00    $           142.50
9/28/2020       Brian Ayers       Bankruptcy Reporting                         Review docket re MOR filing and sale objections                                                        0.6 $          475.00    $           285.00
9/29/2020       Chris Peirce      Business Operations                          Daily cash flow call - discuss AP aging, closed location invoices, cash sensitivity, wind down budget 0.5 $           375.00    $           187.50
9/29/2020       Paul Neitzel      Business Analysis                            C/F call with BFV management                                                                           0.5 $          525.00    $           262.50
9/29/2020       Chris Peirce      Business Operations                          Build sales sensitivity file for current week                                                          0.3 $          375.00    $           112.50
9/29/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with UCC FA re: WDB revisions                                                                     0.3 $          525.00    $           157.50
9/29/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Call with UCC re: WDB to include in offer                                                              1.0 $          525.00    $           525.00
9/29/2020       Paul Neitzel      Meetings - with Counsel                      Call with WNJ and BFV CEO Ned re: contract rejections                                                  0.5 $          525.00    $           262.50
9/29/2020       Paul Neitzel      Business Operations                          Gathering D&O policy information                                                                       0.4 $          525.00    $           210.00
9/29/2020       Paul Neitzel      Business Operations                          Call with D&O broker re: release language                                                              0.2 $          525.00    $           105.00
9/29/2020       Paul Neitzel      Landlord Negotiations                        Build the go-forward lease schedule for lease amendments                                               2.9 $          525.00    $         1,522.50
9/29/2020       Paul Neitzel      Meetings - with Counsel                      Calls W John and Jim Committee's proposal and Judge Gregg's response                                   0.7 $          525.00    $           367.50
9/29/2020       Jim Gansman       Meetings - with Counsel                      Calls W John and Paul re Committee's proposal and Judge Gregg's response                               0.7 $          575.00    $           402.50
9/30/2020       Paul Neitzel      Landlord Negotiations                        Updates to the rent schedule                                                                           0.7 $          525.00    $           367.50
9/30/2020       Paul Neitzel      Sale Process                                 Calls w Jim and John landlord negotiations and updated cf forecast                                     0.5 $          525.00    $           262.50
9/30/2020       Paul Neitzel      Landlord Negotiations                        Email recap response to CEO Ned                                                                        0.2 $          525.00    $           105.00
9/30/2020       Paul Neitzel      Creditors/Creditor Committee Communication   Cure summary emails for CEO Ned                                                                        0.2 $          525.00    $           105.00
9/30/2020       Paul Neitzel      Business Operations                          Misc emails with company                                                                               0.4 $          525.00    $           210.00
9/30/2020       Paul Neitzel      Business Operations                          Call with BFV AP re: October rent payment                                                              0.5 $          525.00    $           262.50
9/30/2020       Paul Neitzel      Business Operations                          Adjust and email rent forecast to Mastodon                                                             0.2 $          525.00    $           105.00
9/30/2020       Chris Peirce      Business Analysis                            Update cash flow forecast with prior week actuals and review variances                                 0.5 $          375.00    $           187.50
9/30/2020       Paul Neitzel      Business Operations                          Adjust rent schedule based on internal review and email to company.                                    0.3 $          525.00    $           157.50
9/30/2020       Paul Neitzel      Discussions with Lender                      Review leases and WDB with lender (Travis)                                                             0.4 $          525.00    $           210.00
9/30/2020       Chris Peirce      Business Operations                          Cash flow call - discuss newly negotiated rent payments, cash flow actuals, wind down budget           1.1 $          375.00    $           412.50
9/30/2020       Paul Neitzel      Business Analysis                            C/F call with company re: prior week performance and future forecast                                   1.0 $          525.00    $           525.00
9/30/2020       Paul Neitzel      Meetings - with Debtor                       Attend company board meeting                                                                           0.9 $          525.00    $           472.50
9/30/2020       Chris Peirce      Business Operations                          Send Lincoln fixed assets to Congruent                                                                 0.1 $          375.00    $            37.50
9/30/2020       Chris Peirce      Sale Process                                 Contact asset appraisers and introduce them to Congruent                                               0.2 $          375.00    $            75.00
9/30/2020       Paul Neitzel      Business Analysis                            Update the c/f and wbd for prior week results                                                          1.3 $          525.00    $           682.50
9/30/2020       Paul Neitzel      Discussions with Lender                      Call with lender re: c/f and wdb                                                                       0.3 $          525.00    $           157.50
9/30/2020       Paul Neitzel      Discussions with Lender                      Call with lender CFO and analyst re: c/f operations                                                    0.4 $          525.00    $           210.00
9/30/2020       Paul Neitzel      Landlord Negotiations                        Call with WNJ re: lease status and amendment revision                                                  1.5 $          525.00    $           787.50
9/30/2020       Jim Gansman       Sale Process                                 Calls w Paul and john re landlord negotiations, updated cf forecast and how all this turns into less cash
                                                                                                                                                                                      0.5for$terminal575.00
                                                                                                                                                                                                      budget   $           287.50
9/30/2020       Paul Neitzel      Landlord Negotiations                        Emails to Detroit & Stella landlords re: amendments                                                    0.2 $          525.00    $           105.00
9/30/2020       Paul Neitzel      Meetings - with Debtor                       Call with John Lucas, Jim and Ned re: next steps needed                                                0.7 $          525.00    $           367.50
9/30/2020       Paul Neitzel      Landlord Negotiations                        Outline East Lansing business points for CEO review prior to sending to landlord                       0.6 $          525.00    $           315.00
9/30/2020       Jim Gansman       Meetings - with Debtor                       Call w/ Ned, John and Paul re GFS offer and wind down budget.                                          0.7 $          575.00    $           402.50



                                                                                                                                                                       Total      275.3                        $      132,545.00




                                                                                                                                      10 of 10
